Citation Nr: 1426767	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  95-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depression and generalized anxiety disorder (psychiatric disorder) for the period from June 18, 2005, to April 23, 2012.

2.  Entitlement to an increased rating for left Achilles tendonitis with degenerative joint disease of the left ankle (left ankle disability), currently rated as 20 percent disabling.

3.  Entitlement to service connection for an umbilical hernia, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for diabetes, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for diabetic retinopathy, to include as secondary to a service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from May 1995, March 2006, and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In May 1999, June 2002, January 2010, November 2011, and again in November 2013, the Board remanded the appeal.  

In a May 1995 rating decision the RO denied the Veteran's claim for a rating in excess of 20 percent for his service-connected left ankle disability.  The March 2006 rating decision denied service connection for an umbilical hernia and diabetes.  The February 2008 rating decision denied service connection for a hiatal hernia and granted service connection for the psychiatric disorder and assigned a 30 percent rating effective from June 18, 2005.  (Parenthetically, the Board notes that a January 2009 rating decision granted a 50 percent for the Veteran's psychiatric disorder also effective from June 18, 2005, and a June 2012 rating decision granted a 100 percent rating but only effective from April 23, 2012).  

In December 1998, a hearing was held before a Veterans Law Judge (VLJ) who retired from the Board and the Veteran was provided with hearings before the undersigned VLJ in November 2009, in September 2011, and again in March 2013.

In a January 2010 decision, the Board in part dismissed some of the claims on appeal here on the basis that the Veteran had withdrawn the appeal as to each issue.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court granted a Joint Motion of the appellant and Secretary of VA (Parties), to set aside that part of the January 2010 Board decision that had dismissed these claims and to remand these issues to the Board for a decision that must set forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record as to these issues.  

In the November 2011 decision, the Board found that the Veteran filed a timely notice of disagreement to the March 1981 RO rating decision that denied service connection for a post-operative left inguinal hernia; denied service connection for a dental disorder for purposes of VA compensation; and remanded the remaining issues on appeal for additional development.  

In the June 2012 rating decision the RO's granted a 100 percent rating for the Veteran's psychiatric disorder, effective April 23, 2012.  Thereafter, in a July 2012 statement the Veteran raised a claim for an earlier effective date for the 100 percent rating for his psychiatric disorder because the award of the 100 percent rating does not date back to the date of his claim.  Because the award of the 100 percent rating for the psychiatric disorder does not date back to the date of his claim, the Board finds that the grant of the 100 percent rating is not the maximum benefit allowable by law or regulation.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  As such the Board finds that the Veteran's claim for an earlier effective date for the 100 percent rating for his psychiatric disorder is part of the staged rating for his psychiatric disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has characterized this rating issue as it appears on the first page of this decision.  

In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA).  In July 2013, the Board received the VHA opinion and later that month mailed the Veteran a copy of the opinion.  The Veteran's representative thereafter provided the Board with a Brief in support of the appellant's claims supported by new medical opinions along with a waiver of agency of original jurisdiction review of this evidence. 

In the November 2013 decision, the Board granted service connection for a bilateral knee disability, a right ankle disability, and a hiatal hernia; granted February 7, 1981, as the effective date for the 10 percent evaluation for a left inguinal hernia; and denied as moot the claim for a 10 percent evaluation based on multiple, noncompensable service-connected disabilities from February 7, 1981, to May 27, 1988.  

In the November 2013 decision, the Board also referred to the agency of original jurisdiction (AOJ) for appropriate action the July 2012 claim for an earlier effective date for the 20 percent rating for his left ankle disability and the October 2013 claim of service connection for bilateral pes planus.  However, while the appeal was in Remand status the AOJ did not adjudicate these claims.  Therefore, they are once again referred to the AOJ for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for an umbilical hernia, diabetes, and diabetic retinopathy as well as the claim for an increased rating for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

From June 18, 2005, to April 23, 2012, the most preponderance of the evidence shows that the Veteran's psychiatric disability was not productive of symptoms causing occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

From June 18, 2005, to April 23, 2012, the criteria for a rating in excess of 50 percent for a psychiatric disorder were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9400, 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for a psychiatric disorder.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearings, the Veteran was assisted at the hearing by an accredited representatives and the representatives and the VLJs asked questions to ascertain the state of the Veteran's psychiatric disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Social Security Administration (SSA), the Philadelphia, East Orange, Biloxi, Alexandria, Shreveport, New Orleans, Houston, and Las Vegas VA Medical Centers, the South East Louisiana VA Health Care System, and S. Rao Chalasani, M.D. in substantial compliance with the Board's earlier remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of the request, is required.  

The record also shows that the Veteran was afforded VA examinations in March 2007, November 2008, and April 2009.  The Board also finds these examinations are adequate to adjudicate the claim and substantially comply with the Board's earlier remand instructions because the examiners, after a review of the record on appeal and taking a medical history from the claimant, conducted in-depth examinations of the claimant and the examiners thereafter provided medical opinions as to the severity of his psychiatric disorder and rationales for the opinions that allows the Board to rate it under all applicable rating criteria.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall; D'Aries.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Claim

The Veteran and his representative assert that his psychiatric disorder met the criteria for a rating higher than 50 percent at all times from June 18, 2005, to April 23, 2012.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

As noted above, a January 2009 rating decision granted a 50 percent for the Veteran's psychiatric disorder effective from June 18, 2005, and a June 2012 rating decision granted a 100 percent rating but only effective from April 23, 2012, both under 38 C.F.R. § 4.130, Diagnostic Code 9434-9400.  Therefore, the question before the Board is whether the Veteran met the criteria for a rating in excess of 50 percent for his psychiatric disorder at any time from June 18, 2005, to April 23, 2012.  See Fenderson.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

And, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  

With the above criteria in mind, the Board notes that in Dr. Chalasani performed a psychiatric evaluation of the Veteran in May 2005.  At that time, the Veteran complained of anger over his service-connected and non-service-connected disabilities, social isolation, a loss of interest in activities, poor appetite, difficulty sleeping, and being a worrier.  Socially, it was noted that the Veteran was married with 1 adult child.  Occupationally, it was noted that he was a retired mail carrier.  On examination, he had slightly pressured speech -it was somewhat tense and anxious as well as somewhat circumstantial.  However, he was somewhat talkative, pleasant, cooperative, and fairly patient.  He denied having either homicidal or suicidal ideation.  There was no evidence of a thought disorder, delusions, or hallucinations.  His insight was fair and his judgment was intact.  The diagnosis was major depression, moderately severe.  His Global Assessment of Functioning (GAF) score was 45.  

The Veteran was afforded his first VA examination in March 2007.  At that time, the Veteran complained of problems sleeping, being easily distracted, having obsessive/ritualistic behavior, and panic attacks.  Socially, it was noted that the Veteran had been married since 1988 with no children from this marriage and no friends.  Occupationally, it was noted that the Veteran retired in 1994.  On examination, his mood was depressed, he performed poorly on serial 7s, his thought content was preoccupied with two topics, and his recent memory was mildly impaired but his remote and immediate memory were normal.  However, his appearance was clean, he had unremarkable psychomotor activity and speech, he was cooperative, his affect was appropriate, he was oriented times three, his thought process was unremarkable, he did not have delusions, hallucinations, or inappropriate behavior, he understood the outcome of his behavior, had average intelligence, he understood that he had a problem, he interpreted proverbs appropriately, and he denied homicidal or suicidal ideation.  The diagnosis was recurrent major depression, severe without delusions.  His GAF score was 48. 

In a June 2008 letter from the Dr. Chalasani, it was reported that due to his depression the Veteran had lost interest in everything, stays to himself, has no friends, feels empty, lost his appetite and sex drive, is short tempered, and is irritable.  It was thereafter opined that the Veteran's depression and anxiety are significant and warrant at least a 70 percent rating. 

In a subsequent November 2008 letter from Dr. Chalasani it was also reported that the Veteran's complained of always worrying and difficulty sleeping as well as isolating himself at home.  His GAF score was 45.  Dr. Chalasani thereafter opined that the Veteran's psychiatric disorder was severe and warrants a 70 percent rating.

Thereafter, at November 2008 VA examination the Veteran complained of hopelessness, worthlessness, irritability, obsessive traits, poor sleep, anxiousness, lack of interest, low energy, anxiety, and tension.  The Veteran also complained of panic attacks two times per week of moderate severity lasting 20 to 30 minutes each.  He also reported that he lacked friends because of irritability and difficulty being around people.  He denied having any violent episodes.  The Veteran was retired.  On examination, his mood was depressed, he was obsessional, and his recent and immediate memories were mildly impaired but his remote memory was normal.  Also, he was neatly groomed, he had unremarkable psychomotor activity and speech, he was cooperative, his affect was appropriate, he was able to do serial 7's, he was oriented times three, his thought process was unremarkable, he did not have delusions, hallucinations, or inappropriate behavior, he understood the outcome of his behavior, he had average intelligence, he understood that he had a problem, he interpreted proverbs appropriately, he denied homicidal or suicidal ideation, and he had good impulse control.  The diagnosis was recurrent major depression, severe with psychosis.  His GAF score was 48.  The examiner next opined that the Veteran's GAF score remained indicative of serious symptoms that promote serious negative effects on functioning.  It was also opined that the Veteran presents similarly to his last VA examination.  Lastly, the examiner opined that while the Veteran's psychiatric disorder did not cause total occupational and social impairment and did not cause deficiencies in judgment, it did cause deficiencies in thinking, family relations, work, and mood.

Lastly, the record during this time period shows that Veteran was afforded a VA examination in April 2009.  At that time, the Veteran continued to complain of obsessive thinking, poor sleeping (sleeping only 3 hours a night), isolative behavior, irritability, and depression as well as fleeting thoughts of suicide.  His wife also reported that his irritability had improved.  The Veteran continued to be retired and married.  On examination, his affect was constricted, his mood was dysphoric, he had inappropriate behavior, he had suicidal ideation (fleeting thoughts with no plan), and his recent memory was mildly impaired but his immediate and remote memory were normal.  Also, he was neatly groomed, he had unremarkable psychomotor activity and speech, he was cooperative, he was able to do serial 7's, he was oriented times three, his thought process was circumstantially and its content was unremarkable, he did not have delusions or hallucinations, he understood the outcome of his behavior, had below average intelligence, he understood that he had a problem, he interpreted proverbs appropriately, he was not obsessive/ritualistic, did not have panic attacks, he denied homicidal ideation, and he had good impulse control with no episodes of violence.  The diagnosis was recurrent major depression and anxiety disorder.  His GAF score was 45.  The examiner next opined that the Veteran's psychiatric disorder did not cause total occupational and social impairment and did not cause deficiencies in judgment, but did cause deficiencies in thinking, family relations, work, and mood.

The Veteran's June 18, 2005, to April 23, 2012, treatment records also document his complaints and treatment for his psychiatric disorder.  However, the Board finds that nothing in these records show his adverse symptomatology to be worse than what was reported at the above VA examinations except to note that in January 2009 he had fleeting thoughts of suicide with no plan.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  The records also show the Veteran being provided GAF scores that were most often between 45 and 50 although on one occasion in June 2005 it was 60 and on one occasion in July 2005 it was 40.  The records also note that on examinations the Veteran affect was restricted/anxious and he was depressed.  

With the above adverse symptomatology in mind, as well as taking to heart the Federal Circuit's holding in Vazquez-Claudio that the Veteran's adverse "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" (see Vazquez-Claudio v. Shinseki, 713 F.3d at 117), the Board notes that examiners during this appeal period characterized the Veteran's psychiatric disorder as, among other things, "significant," "serious," "moderately severe," and "severe."  Moreover, Dr. Chalasani opined that the Veteran's psychiatric disorder was severe and warrants a 70 percent rating.  Further, treatment records show the Veteran being assigned a GAF score as low as 40 suggesting that his psychiatric disorder is manifested by "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several area, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

However, the Board finds that neither the above characterizations as to the severity of the Veteran's service-connected psychiatric disorder as "significant," "serious," "moderately severe," and "severe" nor the GAF score of 40 fairly reflects the totality of the objectively confirmed adverse symptomatology seen in the record.  

As to the GAF scores, the Board notes that the Veteran adverse psychiatric symptomatology was most often assigned a GAF score of between 45 and 50 during this time period, including at all of his VA examinations, suggesting that it is only manifested by "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job)" and/or "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .)."  See DSM IV.

Similarly, as to the characterization of the severity of his adverse psychiatric symptomatology as "significant," "serious," "moderately severe," and "severe," the Board notes that at the four VA psychiatric examinations conducted during this time period the Veteran's objectively confirmed adverse symptomatology was limited to the slightly pressured speech seen by the May 2005 examiner; the depressed mood, poor serial 7s, preoccupied thought content, and mildly impaired recent memory seen by the March 2007 examiner; the depressed mood, obsession, and mildly impaired recent and immediate memory seen by the November 2008 examiner; and constricted affect, dysphoric mood, inappropriate behavior/suicidal ideation (fleeting thoughts with no plan), and mildly impaired recent memory seen by the April 2009 examiner.  Moreover, his examinations during this time were uniform in finding that his psychiatric disorder did not cause an inappropriate appearance (he was neatly groomed), psychomotor activity or speech, lack of orientation, inappropriate thought process, delusions, hallucinations, lack of understanding of the outcome of his behavior, homicidal ideation, or poor impulse control.  As to the suicidal ideation, the Board also notes that the Veteran only had fleeting thoughts of suicide with no plan. 

Therefore, while the terms "significant," "serious," "moderately severe," and "severe" were neither defined by his VA examiners, Dr. Chalasani, or by VA's laws and regulations the Board finds that it must mean more than the objectively confirmed adverse symptomatology seen at these examinations which adverse symptomatology the Board finds do not meet the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

As to his occupational impairment, while the record shows that the Veteran stopped working in 1994, nothing in the record shows that he stopped working or that he continued to not work because of his psychiatric disorder.  In fact, the record reflects that this occupational impairment was caused by musculoskeletal problems.  As to his social impairment, while the Veteran reported that he had no friends and isolates himself at home, it also shows that he married in 1988 and has stayed married to the same person since that time.  

Given the above, the Board finds that the Veteran's psychiatric disorder symptoms cause occupational and social impairment to at least some degree.  However, given the frequency, nature, and duration of those symptoms outlined above, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

In view of the aforementioned evidence, the Board also finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks, a flattened affect, and impaired memory, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula also lists, inter alia, panic attacks, a depressed mood, anxiety, chronic sleep impairment, and mild memory loss, among the types of symptoms associated with a 30 percent rating.  These symptoms are not unlike those the Board finds to be associated with this Veteran's psychiatric disorder.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has pressured speech, a depressed mood, a constricted affect, a mildly impaired memory, and inappropriate behavior/suicidal ideation (fleeting thoughts with no plan), and because the 70 percent level contemplates a deficiency in "mood," among other areas, with such symptoms as suicidal ideation, does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impairment is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  This is true from June 18, 2005, to April 23, 2012, and therefore further consideration of a staged rating is not warranted.  Fenderson.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted at any time from June 18, 2005, to April 23, 2012. 

As to the various lay statements found in the record, while the Veteran is competent and credible to report on what he can see and feel, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his service-connected psychiatric disorder than these lay claims.  See Davidson, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 50 percent for a psychiatric disorder is denied at all times from June 18, 2005, to April 23, 2012.





REMAND

As to the claims of service connection for an umbilical hernia, diabetes, and diabetic retinopathy, the Board once again finds that these claims are inextricably intertwined with the Veteran's newly raised claim of service connection for bilateral pes planus because he asserts that his pes planus caused and/or aggravated his umbilical hernia and diabetes.  Therefore, adjudication of these claims must be held in abeyance until the AOJ adjudicates the new pes planus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

As to the claim for an increased rating for a left ankle disability, the Board once again finds that this claim is inextricably intertwined with the Veteran's newly raised claim for an earlier effective date for the grant of the 20 percent rating for his left ankle disability.  Therefore, adjudication of this claim must be held in abeyance until the AOJ adjudicates the new earlier effective date claim.  Id.

Also as to the claims of service connection for an umbilical hernia, diabetes, and diabetic retinopathy the Board finds that nether the April 2012 VA examiner, the July 2012 and August 2012 addendums to the VA examination, the July 2013 VHA, or the January 2014 VA examiner provided adequate opinions as to the relationship, if any, between these disabilities and his military service and/or an already service-connected disability, in part, because the opinions were provided before the AOJ determined whether the Veteran is service connected for pes planus.  Moreover, the Board finds that the private opinions obtained by the Veteran do not provide a probative opinion as to this relationship.  Thus, while the appeal is in remand status another attempt to obtain this needed medical opinion should be taken by the AOJ.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

While the appeal is in remand status, the Veteran's ongoing pertinent medical records should also be obtained.  See 38 U.S.C.A. § 5103A(b); also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's newly raised claim of service connection for bilateral pes planus and for an earlier effective date for the grant of the 20 percent rating for his left ankle disability.  

2.  Obtain and physically or electronically associate with the claims file all outstanding contemporaneous VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining authorizations from the Veteran, obtain and physically or electronically associate with the claims file all outstanding contemporaneous private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, obtain an opinion as to the onset and/or etiology of the Veteran's umbilical hernia, diabetes, and diabetic retinopathy.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the claims file, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that the diagnosed umbilical hernia and/or diabetes are related to or had their onset in service?

(b)  Is at least as likely as not that the diagnosed umbilical hernia, diabetes, and/or diabetic retinopathy were caused or aggravated (i.e., permanently worsened) by any service-connected disability including the left ankle disability, or the claimed pes planus, including any medication he takes for his service connected disabilities and any loss in activity caused by his service connected disabilities.  

In providing the opinions, the examiner should acknowledge and comment on the Veteran's report of symptoms, including his reports regarding gastrointestinal problems being caused by the medication he takes for his service-connected disabilities and his claims that he cannot exercise because of his left ankle disorder and pes planus and this caused the weighed gain that contributed to his diabetes.  

In providing the opinions, the examiner should not rely on negative evidence as the sole bases for an opinion.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  After adjudicating the Veteran's newly raised claims of service connection for bilateral pes planus and for an earlier effective date for the grant of the 20 percent rating for his left ankle disability as well as after undertaking any other needed development, readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations as well as citation to all evidence received since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


